office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 ecreigle gl-142283-10 uilc third party communication none date of communication not applicable_date date to susan s canavello associate area_counsel new orleans small_business self-employed from christopher f kane branch chief branch income_tax accounting subject deduction of facility fees this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer limited_partner facility fee dollar_figurex year1 year2 dollar_figurey issues -------------------------------------------- ---------------- --------------------- ----------- ------- ------- ----------- for purposes of sec_461 of the internal_revenue_code is the taxpayer’s liability for a facility fee treated as an interest liability or a liability for the provision of services and if not for services a liability as described in sec_1_461-4 - or of the income_tax regulations gl-142283-10 conclusions for purposes of sec_461 the payment of the facility fee is an other liability under sec_1 g and economic_performance takes place when payment is made to the entity to whom the liability is owed facts taxpayer’s overall_method_of_accounting is the accrual_method taxpayer was formed as a limited_liability partnership for the purpose of constructing and operating a residential housing project in order for taxpayer to receive a lower interest rate on a bond limited_partner agreed to guarantee the bond for taxpayer the partnership_agreement states that in each fiscal_year that the bonds are outstanding taxpayer must pay a facility fee to limited_partner so that limited_partner will continue to guarantee the bond the facility fee is defined in the agreement as an annual fee equal to the product of basis points and the weighted average of the outstanding principal balance of the bonds during the fiscal_year in which such fee relates thus the amount of the facility fee varies depending on the amount of the bond outstanding taxpayer deducted dollar_figurex on its year1 partnership return in year taxpayer deducted dollar_figurey taxpayer has deferred payment of the facility fee to limited_partner in year and year law and analysis sec_162 provides a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_461 provides that the amount of any deduction or credit shall be taken for the taxable_year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than the taxable_year in which economic_performance occurs with respect to the liability sec_1_461-1 of the income_tax regulations provides in part that under an accrual_method of accounting a liability is incurred and generally is taken into account in the taxable_year in which all events have occurred that fix the fact of the liability the gl-142283-10 amount of the liability is reasonably determinable and economic_performance has occurred with respect to the liability sec_1_461-4 provides that if the liability of a taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as the services or property are provided sec_1_461-4 provides that in the case of interest economic_performance occurs as the interest cost economically accrues in accordance with the relevant provisions of the code sec_1_461-4 identifies types of liabilities in addition to liabilities arising out of workers’ compensation or out of any tort for which payment constitutes economic_performance they are liabilities arising out of a breach of contract liabilities arising from a violation of law rebates and refunds awards prizes and jackpots amounts paid for insurance warranty and service contracts and taxes other than creditable_foreign_taxes sec_1_461-4 provides that in the case of a taxpayer’s liability for which specific economic_performance rules are not provided elsewhere in the section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed in the instant case facility fees are not specifically enumerated in the list of payment liabilities consequently if they are payment liabilities under sec_1_461-4 they must fall under sec_1_461-4 are the facility fees paid_by taxpayer an interest liability for federal_income_tax purposes the generally accepted definition of interest is compensation_for the use or forbearance of money 308_us_488 sec_163 of the internal_revenue_code the code permits as a deduction all interest_paid or accrued within a taxable_year on indebtedness indebtedness is an existing unconditional and legally enforceable obligation for the payment of a principal sum 56_tc_951 see also midkiff v commissioner 96_tc_724 pincite affd sub nom 992_f2d_226 9th cir the guarantee fee in the present case can not be treated as interest unless the guarantee creates indebtedness in this case there are no facts indicating that limited_partner has made a loan on which interest can be charged it appears that the guarantee was extended for the initial negotiation of the debt limited_partner guaranteed the debt so that taxpayer could obtain better loan terms ie a lower interest rate gl-142283-10 the facts in this case do not support a conclusion that limited_partner assumed a primary obligation on the guaranteed debt therefore the fee paid to limited_partner by taxpayer should not be treated as interest are the facility fees paid_by taxpayer deductible under sec_1_461-4 or sec_1 g in 920_f2d_1335 7th cir aff’g 92_tc_612 the seventh circuit held that guarantees constitute contributions to capital and that guarantees do not constitute services under sec_83 in centel fisk telephone systems fisk obtained a series of loans to carry on its essential operations the shareholders of fisk personally guaranteed these loans a few years later fisk showed a profit and in recognition of the risks assumed by the shareholders fisk granted them warrants authorizing each to purchase big_number additional shares of fisk stock at dollar_figure per share the shareholders exercised their warrants in the reorganization the shareholders traded in those shares for centel communications company centel stock in this trade the shareholders received dollar_figure more than they had paid for their fisk stock at the same time centel agreed to release the shareholders from their obligations under the guarantees centel claimed a deduction in the amount of dollar_figure pursuant to sec_83 which allows a deduction for the transfer of property made in_connection_with_the_performance_of_services the service argued that the warrants were not transferred in_connection_with_the_performance_of_services instead the warrants were constructive dividends to the shareholders the tax_court found that the shareholders by offering guarantees to their company assumed additional financial risk in their role as stockholders in giving the guarantees the stockholders were making additional contributions to capital to protect their substantial stock investment in fisk centel’s predecessor they were not employees or independent contracts laboring or performing services for fisk by guaranteeing fisk’s loans consequently the warrants granted to the shareholders were not issued in_connection_with_the_performance_of_services the legislative_history of sec_83 and relevant cases reveal that the term services usually connotes an act performed by an employer or independent_contractor for the employer rather than aid lent to the company by a stockholder the seventh circuit agreed with the tax_court finding that the legislative_history of sec_83 supported the employee shareholder distinction applying the logic of the centel decision to the instant case it is clear that limited_partner is neither an employee nor an independent_contractor of taxpayer by guaranteeing the loan and ensuring that taxpayer receives the lower interest rate limited_partner is acting to protect its substantial investment in taxpayer the reasoning employed by the court in centel would indicate that this is not a service for purposes of sec_83 gl-142283-10 the taxpayer cites to dieker v commissioner t c memo as support that the liability in question is a service liability under sec_1_461-4 in dieker the tax_court held that the liability to the surety arose because of the surety’s performance under the performance bond and indemnity agreement national contractors inc national was an s_corporation that operated a construction business in national contracted with a school district to build a performing arts center as part of the contract national was required to obtain a performance bond in the event that national failed to complete the construction work for the project fidelity deposit co of maryland f d agreed to act as surety to the school district and was obligated to complete the project in addition national and another corporation agreed to indemnify f d for any costs incurred under the performance bond in the school district terminated its contract with national and f d contracted with another construction company to complete the project in accordance with the district’s specifications f d then sued national under the performance bond and the indemnity agreement the court stated that the liability arose because of f d’s performance under the performance bond and the indemnity agreement when national breached the contract with the school district f d became obligated to perform under its performance bond which in turn caused national to become obligated to indemnify f d national’s inability to meets its obligation to the school district was the condition_precedent to f d’s performance consequently economic_performance was satisfied as f d performed under the performance bond this case is inapplicable to the instant case in the instant case limited_partner is guaranteeing payment of the bond thus the condition_precedent needed to force the limited partner’s performance would be taxpayer not making payments to the bondholder the liability in dieker was not the payments that national was making to f d for the performance bond prior to national’s breaching the liability was national’s agreement to indemnify f d and to make f d whole under the performance agreement after national breached the contract with the school district if national had not breached the contract the payments made by national to f d for the performance bond would be liabilities for which economic_performance would be satisfied as payment was made to the entity to which the liability was owed pursuant to the terms of the agreement taxpayer was to pay facility fees annually taxpayer has deferred payments of the accrued facility fees because neither the statutory nor regulatory rules provide for an earlier time when economic_performance occurs with respect to taxpayer’s liability for facility fees economic_performance occurs under sec_1_461-4 as taxpayer makes payments to limited_partner or its designated affiliate by that time all the events have occurred which establish the fact of the liability and the amount of the liability could be determined with reasonable accuracy see sec_1_461-1 thus on the facts of this case taxpayer incurs and may take into gl-142283-10 account the liability for the facility fees in the taxable_year in which taxpayer pays the facility fees case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call erika reigle pincite-4950 if you have any further questions
